PER CURIAM.
Finding that the state failed to meet its burden of demonstrating that the juvenile was unavailable for trial, we reverse on the authority of V.C. v. Ferguson, 422 So.2d 861 (Fla.3d DCA 1982), aff'd, 427 So.2d 722 (Fla.1983); State ex rel. Smith v. Nesbitt, 355 So.2d 202 (Fla.3d DCA 1978). The record discloses that the juvenile was not served with notice to appear on the date that the trial judge extended the speedy trial time. Fla.R.Crim.P. 3.191.
Reversed and remanded with directions to discharge appellant.